DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the papers filed February 12, 2021.  Currently, claims 1-3, 5-8 are pending.
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.

Election/Restrictions
Applicant's election without traverse of SEQ ID NO: 177 in the paper filed October 20, 2020.  
	The requirement is still deemed proper and is therefore made FINAL.


Priority
This application is a divisional of 14/310,397, filed December 31, 2013 which is a 371 of PCT/US2011/063803, filed December 7, 2011 and claims priority to provisional application 61/504,040, filed July 1, 2011. 

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 103


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-3, 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Rubin et al. (US 2012/0039889, March 6, 2009 or WO 2010/102277 A2, September 10, 2010) in view of Treich et al. (WO 00/56926, September 28, 2000).  
Rubin teaches a method of detecting the presence of a gene fusion in a sample by contacting a sample with a junction specific probe that spans a fusion point.  Rubin specifically teaches detecting a NDRG1-ERG fusion molecules.  The nucleic acid may be detected using a probe or primer specific for the junction.  Rubin teaches the sample may be tissue, blood etc (see para 52)(limitations of Claim 7).  Rubin teaches that the sequencing or northern or southern or solution phase-hybridization (para 53).   The junction specific primer or probe can be designed to be at least about 14-25 or more nucleotides in length (para 67).  
Rubin does not specifically teach contacting the sample with a nuclease specific for single stranded nucleic acids.  However, the art is replete with teachings to use a nuclease specific for single stranded nucleic acids to remove unused or non-hybridized probes and primer to remove noise from the assay. 
Moreover, Treich et al. (WO 00/56926, September 28, 2000) teaches methods for detection of nucleic acids.  Treich teaches analysis of junction regions in Figure 3 that includes using a probe that crosses a junction region such that the 3’ end does not hybridize to the target.  Treich teaches digesting the single stranded, unhybridized regions with mung bean nuclease.  Treich teaches more than one probe may be used in a single reaction to target more than one sequence and recommends to minimize interactions among probes and among target fragmenets (page 12, section 5.1). Treich does not specifically teach sequencing the resulting probe.  
 
    PNG
    media_image1.png
    651
    593
    media_image1.png
    Greyscale


Further, it would have been obvious to have used more than one probe, as taught by Treich to detect more than one alteration.  Treich teaches that more than one probe may be used in a single reaction.  Therefore, it would have been obvious to have used more than one probe to detect multiple alterations in a single reaction to reduce reagents and time.  

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soda (Nature, Vol. 448, August 2007, pages 561-567) in view of Rubin et al. (US 2012/0039889, March 6, 2009 or WO 2010/102277 A2, September 10, 2010) in view of Treich et al. (WO 00/56926, September 28, 2000).  
Soda teaches identification of the EML4-ALK fusion gene in Non-small cell lung cancer.  Soda teaches the fusion transcript was detect in 6.7% (5/75) NSCLC patients examined.  Soda suggests that the fusion is a promising candidate for a diagnostic molecular marker.  
Soda does not specifically teach detecting the fusion using fusion junction probes and nuclease.  The art is replete with teachings to use a nuclease specific for single 
However, Rubin teaches a method of detecting the presence of a gene fusion in a sample by contacting a sample with a junction specific probe that spans a fusion point.  Rubin specifically teaches detecting a NDRG1-ERG fusion molecules.  The nucleic acid may be detected using a probe or primer specific for the junction.  Rubin teaches the sample may be tissue, blood etc (see para 52)(limitations of Claim 7).  Rubin teaches that the detection of fusion molecules in a sample can be detected using sequencing or northern or southern or solution phase-hybridization (para 53).   These hybridization methods rely upon a detectable label (limitations of Claims 10-11).  The junction specific primer or probe can be designed to be at least about 14-25 or more nucleotides in length (para 67).  
Moreover, Treich et al. (WO 00/56926, September 28, 2000) teaches methods for detection of nucleic acids.  Treich teaches analysis of junction regions in Figure 3 that includes using a probe that crosses a junction region such that the 3’ end does not hybridize to the target.  Treich teaches digesting the single stranded, unhybridized regions with mung bean nuclease.  Treich does not specifically teach sequencing the resulting probe.  
 
    PNG
    media_image1.png
    651
    593
    media_image1.png
    Greyscale


Thus, it would have been obvious at the time the invention was made to have modified the method of Soda for detecting the EML4 –ALK gene fusion to use probes to junctions, as taught by Rubin, and to include a step of contacting the sample with a nuclease specific for single-stranded nucleic acid to remove unbound and unhybridized oligonucleotides, as taught by Treich.  Rubin teaches the fusion junction probes are an effective method for detecting junctions.  Further the ordinary artisan would have recognized that the removal of unhybridized oligonucleotides would allow detection of hybridized nucleic acids to allow for further sequencing analysis.  

Claims 1-3, 5, 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Rubin et al. (US 2012/0039889, March 6, 2009 or WO 2010/102277 A2, September 10, 2010) in view of Patton et al. (J. of Biological Chemistry, Vol. 258, No. 6, pages 3991-3995, 1983).  

Rubin does not specifically teach contacting the sample with a nuclease specific for single stranded nucleic acids and sequencing the fusion probes in the sample. 
Patton teaches mapping splice sites by hybridizing RNA to a single stranded DNA probe, mild digestion of the hybrid with a single strand specific nuclease and high resolution gel electrophoresis and autoradiography.  Patton teaches the method determines the sequence of the hybrid probe.  Specifically, Patton teaches using probes and digestion with mung bean nuclease and sequencing (page 3992, col. 1).  The S1 or mung bean nuclease will cut the single strand specific portions.  The double stranded hybrid is protected and will be sequence (page 3992, col. 1).  
Therefore, it would have been obvious at the time the invention was made to have modified the method of detecting probes to junctions, as taught by Rubin, to include a step of contacting the sample with a nuclease specific for single-stranded nucleic acid to remove unbound and unhybridized oligonucleotides for sequencing .  

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soda (Nature, Vol. 448, August 2007, pages 561-567) in view of Rubin et al. (US 2012/0039889, March 6, 2009 or WO 2010/102277 A2, September 10, 2010) in view of Patton et al. (J. of Biological Chemistry, Vol. 258, No. 6, pages 3991-3995, 1983).  
Soda teaches identification of the EML4-ALK fusion gene in Non-small cell lung cancer.  Soda teaches the fusion transcript was detect in 6.7% (5/75) NSCLC patients examined.  Soda suggests that the fusion is a promising candidate for a diagnostic molecular marker.  
Soda does not specifically teach detecting the fusion using fusion junction probes and nuclease.  The art is replete with teachings to use a nuclease specific for single stranded nucleic acids to remove unused or non-hybridized probes and primer to remove noise from the assay. 
However, Rubin teaches a method of detecting the presence of a gene fusion in a sample by contacting a sample with a junction specific probe that spans a fusion point.  Rubin specifically teaches detecting a NDRG1-ERG fusion molecules.  The 
Patton teaches mapping splice sites by hybridizing RNA to a single stranded DNA probe, mild digestion of the hybrid with a single strand specific nuclease and high resolution gel electrophoresis and autoradiography.  Patton teaches the method determines the sequence of the hybrid probe.  Specifically, Patton teaches using probes and digestion with mung bean nuclease and sequencing (page 3992, col. 1).  The S1 or mung bean nuclease will cut the single strand specific portions.  The double stranded hybrid is protected and will be sequence (page 3992, col. 1).  
Thus, it would have been obvious at the time the invention was made to have modified the method of Soda for detecting the EML4 –ALK gene fusion to use probes to junctions, as taught by Rubin, and to include a step of contacting the sample with a nuclease specific for single-stranded nucleic acid to remove unbound and unhybridized oligonucleotides, as taught by Patton.  Rubin teaches the fusion junction probes are an effective method for detecting junctions.  Further the ordinary artisan would have recognized that the removal of unhybridized oligonucleotides would allow detection of hybridized nucleic acids to allow for further sequencing analysis.  

Conclusion
No claims allowable over the art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 Seligmann (US 2011/0104693, May 5, 2011).  


    PNG
    media_image2.png
    278
    597
    media_image2.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jeanine Goldberg whose telephone number is (571) 272-0743.  The examiner can normally be reached Monday-Friday from 7:00 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Nguyen, can be reached on (571)272-0731.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The Central Fax Number for official correspondence is (571) 273-8300.  


/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 21, 2021